Citation Nr: 1521013	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  07-13 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 80 percent for shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion, to include whether an effective date prior to December 14, 2004, is warranted.

2.  Entitlement to a rating in excess of 50 percent for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin change, prior to
February 23, 2005.

3.  Entitlement to an effective date for an award of total disability due to individual unemployability (TDIU), prior to February 23, 2005.

4.  Entitlement to an effective date prior to February 23, 2005, for special monthly compensation (SMC) based on housebound criteria.



REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1969.

The increased ratings claims come to the Board of Veterans' Appeals (Board) on appeal from September 2005 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  An August 2008 rating decision granted the Veteran's claim for TDIU, and assigned July 1, 2007, as the effective date.  The Veteran disagreed with the effective date of the award.  In a February 2011 rating decision, the Veteran was awarded special monthly compensation based on housebound criteria being met from February 23, 2005.  The Veteran disagreed with the effective date of the award.  

By decisions dated January and August 2010, the Board remanded the claims for additional development of the record.  In January 2011, the Board denied the Veteran's claim for a rating in excess of 80 percent for shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion.  The Board denied the claim for a rating in excess of 50 percent for vascular injury of the left leg prior to February 23, 2005, and granted a 100 percent rating for this disability effective February 23, 2005.  The claim for an earlier effective date for TDIU was remanded for issuance of a statement of the case. 

In an April 2007 rating decision, the RO assigned a 50 percent evaluation for vascular injury of the Veteran's left lower extremity, effective August 1, 1971.  In this determination, the RO observed that the January 1970 rating decision that granted service connection included artery involvement, but the May 1971 rating that reduced the 100 percent prestabilization rating that had been assigned, omitted artery involvement from its description of the service-connected disability.  In effect, the April 2007 rating decision reinstated the vascular component of the Veteran's service-connected disability.  The Board acknowledges that the Veteran raised a claim of clear and unmistakable error (CUE) in the May 1971 rating decision in its failure to consider the vascular injury.  This matter was adjudicated by the RO in September 2010 and appealed by the Veteran.  However, in light of the fact that service connection for vascular injury has been reinstated effective August 1, 1971, and the fact that the claim for an increased rating for the vascular injury from that date is before it, the Board finds that the issue of CUE in the May 1971 rating action is moot.

As noted above, an award of TDIU was effective July 1, 2007.  The Board notes that since a 100 percent schedular evaluation has been assigned for vascular injury of the left lower extremity from February 23, 2005, the claim for an earlier effective date for TDIU is from that date. 

The Veteran appealed the January 2011 Board decision which denied the increased ratings claims to the United States Court of Appeals for Veterans Claims (Court).  By decision dated July 2012, the Court vacated the Board's decision.  

In a decision dated in April 2013, the Board denied entitlement to a rating in excess of 80 percent or shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion, entitlement to a rating in excess of 50 percent for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin change, prior to February 23, 2005, and entitlement to an effective date for a TDIU prior to February 23, 2005.  The Veteran again appealed to the Court.  In an August 2014 Order, the Court vacated the Board's April 2013 decision, and returned the Veteran's claim to the Board for action consistent with a Joint Motion for Remand (JMR).

The issue of entitlement to automobile or other conveyance was raised by the record in an October 2014 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Since June 3, 1974, the Veteran's service-connected shrapnel wounds of the left lower extremity was manifested by severe muscle injury to Muscle Group XII.  

2.  Since June 3, 1974, the Veteran's service-connected complete peroneal nerve palsy with foot drop brace and multiple wound scars of the left knee was manifested by moderate incomplete sciatic nerve palsy.  

3.  Since December 14, 2004, the Veteran's service-connected shrapnel wounds of the left lower extremity is evaluated as 80 percent disabling, the maximum rating authorized under Diagnostic Code 8520.
 
4.  Prior to February 23, 2005, the vascular injury of the left lower extremity was manifested by marked vascular symptoms of the lower extremities, with no evidence of cardiac involvement, persistent coldness, or deep ischemic ulcers.
 
5.  Prior to February 23, 2005, service connection was in effect for shrapnel wounds of the left lower extremity with sciatic nerve palsy, evaluated as 80 percent disabling; vascular injury of the left lower extremity with arterial insufficiency, evaluated as 50 percent disabling; post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling; scar of the left flank of the abdomen, evaluated as noncompensably (0 percent) disabling; and right thigh donor thigh scar, evaluated as noncompensably (0 percent) disabling.  The combined schedular evaluation was 90 percent. 

6.  The Veteran last worked in 2007, and has work experience as a mechanic and truck driver.  He completed two years of high school.
 
7.  Prior to February 23, 2005, there was no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's service-connected disabilities were so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.

8.  From February 23, 2005, the Veteran's vascular injury of the left lower extremity is evaluated as 100 percent disabling.  He had a separate rating for his shrapnel wounds of the left lower extremity independently rated as 80 percent disabling.  


CONCLUSIONS OF LAW

1.  Since June 3, 1974, the criteria for a rating of 30 percent is warranted for shrapnel wounds of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (1970); 38 C.F.R. §§ 3.321, 4.73, Diagnostic Code 5312 (1974).  

2.  Since June 3, 1974, the criteria for a rating in excess of 40 percent for complete peroneal nerve palsy with foot drop brace and multiple wound scars of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (1970); 38 C.F.R. §§ 3.321, 4.73, Diagnostic Code 8521 (1974).  

3.  Since December 14, 2004, the criteria for a rating in excess of 80 percent for shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2014).
 
4.  The criteria for a rating in excess of 50 percent evaluation for vascular injury of the left lower extremity with arterial insufficiency, absent pulses and atrophic skin change, have not been met, prior to February 23, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Codes 7111-7116 (as in effect since 1974); Diagnostic Codes 7111, 7113, 7114 (2014).
 
5.  The criteria for TDIU prior to February 23, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

6.  The criteria for an effective date prior to February 23, 2005, for the award of SMC based on housebound criteria have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.350(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

The service treatment records disclose the Veteran received multiple fragment wounds to the left thigh, through and through, with division of the superficial femoral artery and femoral vein; and penetrating wounds of the left calf, without artery involvement, but with involvement of the sciatic nerve.  On Medical Board examination in October 1969, it was reported he had a viable left lower extremity with no pulses palpable below the level of the femoral artery and groin. 

By rating action dated January 1970, the RO granted service connection for shell fragment wound of the left thigh and left lower leg with artery and nerve involvement.  A 100 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.28, effective December 30, 1969. 

A VA neurosurgery examination was conducted in April 1971.  An examination disclosed good pulse of the left foot.  There was dermatitis of the left foot, and it was very sensitive to touch.  The diagnoses were shrapnel wound of the left leg and essentially complete peroneal nerve palsy. 

On VA orthopedic examination in April 1971, the Veteran had complete foot drop. There was absence of extensor hallucis.  There was hypesthesia of the dorsum of the left foot and stasis dermatitis.  The diagnoses were severe soft tissue loss of the left medial thigh and complete left peroneal palsy secondary to gunshot wound. 

The Veteran was also afforded a general medical examination by VA in April 1971.  A peripheral vascular examination revealed the complete absence of the popliteal pulses of the left leg and absence of the posterior tibial pulses and the dorsalis pedis. The femoral pulse was normal.  There was some slight bluish discoloration over the toes of the left foot, but it was warm to touch.  Considerable atrophic skin changes over the lower legs were noted.  An examination of the skin demonstrated considerable muscle wasting over the left leg.  The diagnoses were residuals of a shrapnel wound and complete peroneal nerve palsy. 

By rating action dated May 1971, the RO terminated the prestabilization rating effective July 31, 1971.  The Veteran's service-connected disability was recharacterized as complete peroneal nerve palsy with foot drop and multiple wound scars of the left foot, evaluated as 40 percent disabling; damage to the left thigh with severe soft tissue loss, evaluated as 20 percent disabling; and donor site scars of the right thigh and left flank of the abdomen, each evaluated as noncompensable.  The combined schedular rating was 50 percent. 

The Veteran was afforded a Temporary Disability Retired List (TDRL) examination by the service department in June 1974.  It was noted the Veteran was employed full time as a diesel mechanic.  He wore a short-leg brace and noted dysesthetic sensations over the plantar aspect of the left foot and pain over the toes secondary to clawing and shoe fit.  An examination disclosed his gait had a slight gluteus medius lurch to the left with an audible foot slap on the left.  The gait was non-antalgic.  The femoral and dorsalis pedis pulses were palpable, but the posterior tibial pulse was not.  There were mild atrophic changes of the skin with some brawny discoloration and loss of hair over the dorsum of the foot.  There was weakness of the quadriceps, 4/5, which was thought to probably be secondary to the decreased activity of the left lower extremity.  Hamstring power was intact.  There was marked weakness of the musculature of the left leg, consisting of 3/5 power in the triceps surae and posterior tibial, and 3-/5 power of the anterior tibial and peroneals.  There was essentially no usable motor power in extension or flexion of the toes.  Sensory examination showed hyperesthesia in the distribution of the superficial and deep peroneal, anesthesia in the distribution of the saphenous and hyperesthesia in the distribution of the posterior tibial and sural.  There was mild clawing of the great and small toes secondary to the tenodesis effect from contracted extensor tendons.  This claw position was largely eliminated by dorsiflexing the ankle.  Ankle range of motion was from plantar grade to 25 degrees of plantar flexion.  An electromyogram showed partial denervation of both branches of the sciatic nerve.  A general surgery consultation for evaluation of vascular status demonstrated objective evidence of vascular sufficiency of the left foot, and good blood flow by Doppler examination of all vessels of the left leg.  The diagnoses were occlusion of the left superficial femoral artery with reconstitution via collateral flow, but residual ischemic changes in the anterior leg musculature, sciatic nerve palsy, left, incomplete, moderate, and muscle injury, group X, moderate; group XI, moderate; and group XII, severe.  The examiner commented that the Veteran's neurovascular status had stabilized, and no further improvement could be expected.  He noted the Veteran did not give a history of claudication, but believed his activity level was self-limiting and thus ischemic symptoms did not manifest themselves.  

The Veteran was admitted to a VA hospital in February 1977.  An examination revealed no edema and mild brawny induration of the left foot.  Doppler examination demonstrated that pressure in the left ankle was reduced compared to the right ankle.  There was decreased sensation about the popliteal area and the dorsal aspect of the left foot. There was decreased strength in the extensors of the left foot and toes, and left foot drop.  There was an extensor contracture of the metatarsal joints of the left foot.  A left femoral arteriogram showed no evidence of obstruction or occlusion of the distal superficial femoral artery.  The diagnoses were status post superficial femoral artery injury to the left leg; status post left lumbar sympathectomy; status post vein graft to the superficial femoral artery on the left; left foot drop secondary to peroneal nerve injury; extensor contractures of the joints of the left foot; and pain and discomfort about the heads of the left foot. 

The Veteran submitted a claim for an increased rating for his service-connected left leg disability in August 1980.   

VA outpatient treatment records show that the Veteran was seen in April 1980 for multiple leg problems.  He reported increasing left leg pain.  It was noted he worked standing all day.  The popliteal, posterior tibial and dorsalis pedis pulses were 0, and the femoral pulse was 3+.  There was a purple discoloration of the left foot, which was warm to touch.  He had contractures of the toes of the left foot.  The assessment was status post superficial arterial injury to the left leg secondary to left leg problems.  It was noted in September 1980 that the Veteran had a 1-centimeter (cm) draining lesion on the dorsum of the left foot, and dry lesions on the medial and lateral aspects of the ankle.  The left dorsalis pedis pulse was faint, and the posterior tibial pulse was not palpable.  The assessments were superficial femoral artery injury and status post vein graft to the superficial femoral artery.  The diagnosis was ischemic ulcer of the left foot.

The Veteran submitted a statement from a physician dated in November 1980, who noted that Veteran was seen for venous insufficiency of the left foot on August 21, 1980.  The physician noted that the foot had an "angry looking ulcer just over the metacarpal phalangeal joint on the central aspect of the foot.  The physician indicated that the Veteran was treated with an Unna boot and advised to take off time from work so that the ulcer could heal.  The Veteran returned to work on October 15, 1980.   

 The Veteran's claim for an increased rating was received on December 14, 2004.

Private medical records dated from 1995 to 2003 were received in May 2005.  When seen in June 1995, there was atrophy of the left lower extremity with foot drop on the left.  There were significant venous stasis changes on the left with horn-type nails.  Arterial pulses were palpable.  There was some vessel dilation on the left and some sensory losses distal to the knee with normal gait.  The pertinent assessments were calf atrophy secondary to loss of neurologic innervation and stasis dermatitis of the left ankle and foot.  It was reported in May 1998 that the Veteran had a left ankle/brachial index of 0.77.  It was noted the findings were consistent with mild arterial obstruction in the left leg.  A Doppler examination of the left leg in May 1998 revealed no evidence of deep venous thrombosis from the level of the left inguinal region to the mid-thigh.  There was no evidence of thrombosis within the left popliteal vein.  There was superficial venous thrombosis involving the left greater saphenous vein and numerous collateral veins.

The Veteran was treated from May to October 1998 for cellulitis of the left foot.  He was hospitalized in May 1998 with cellulitis of the left leg.  He received home health care thereafter.  It was reported there was some dark discoloration of the lower leg and ankle areas, and he stated this was just the way it always is.  He reported developing stasis ulcers at times, which would then resolve.  There was an area of blister that was draining.  The top of the foot was ruddy and the foot was very warm to touch.  On cardiovascular evaluation, it was indicated there was peripheral edema in the left foot, pitting 1 to 1-1/2.  He was seen for follow-up between June and October 1998, and it was stated that the cellulitis had totally resolved.  There was some discoloration of the skin, but no skin breakdown.  There was no pain to palpation and no signs of infection or inflammation.  The assessments were left lower extremity vascular insufficiency and resolved left foot cellulitis.  The Veteran asserted in August 2000 that he injured his foot three weeks earlier and developed a slow healing ulcer.  An examination revealed a quarter-sized ulceration just below the medial malleolus with good granulation tissue seen.  The wound was fairly superficial.  There was some mild surrounding erythema, but no signs of significant infection.  He was seen for ulceration on his left foot and ankle in December 2003.  The assessment was left foot and ankle ulcerations secondary to venous insufficiency. 

The Veteran was examined by the VA on February 23, 2005.  It was noted he was employed full-time as a truck driver.  He had not missed any days of work in the previous 12 months.  He could walk one block and stand for up to ten minutes, but was limited by pain in the left lower extremity.  He reported that, apparently within a few years of his discharge from service, he began developing ulcers on his left foot that he self-treated.  They would frequently become infected, requiring antibiotic therapy.  He related that two or three years earlier, he had to be hospitalized due to sepsis and missed six months of work.  He claimed the ulcers had never completely healed since then.  He denied any sensory loss associated with the nerve injury.  He reported developing increased pain in his left knee.  He described weakness of the knee joint function with stiffness, after prolonged sitting.  Physical examination demonstrated a 10 by 20 centimeter area of soft tissue defect of the hamstring and adductor muscle groups, as well as a smaller defect.  There was an area of skin breakdown, consistent with an arterial insufficiency ulcer on the dorsum of the forefoot.  There were numerous smaller, almost coalescing lesions on the medial and lateral aspect of the hindfoot, consistent with venous stasis ulcers.  There was significant cyanosis of all toes.  The foot itself had hammertoe deformities.  The lower leg and foot had normal sensation, except for the plantar surface of the foot, which was hyperaescetic.  Motor function of the foot was completely absent, with no dorsiflexion, plantar flexion, inversion or eversion.  Range of motion of the ankle joint was essentially zero, with a fixed ankylosis.  The Veteran's left knee joint was without effusion.  Range of motion testing showed that flexion was intact and non-painful to 140 degrees, with significant crepitus.  Extension was limited to 20 by contracture of the hamstring muscle defect.  The Veteran had an additional loss of extension with repetitive testing, and this was due to painful motion, weakness, fatigue and incoordination, without evidence of instability.  This was due to painful motion, weakness, fatigue and incoordination.  The diagnosis was shrapnel wound of the left thigh and calf with residuals of sciatic nerve palsy, with complete loss of function of the left foot and a functionally ankylosed ankle joint; vascular injury of the femoral artery and vein, with chronic arterial insufficiency and venous stasis ulcers on the dorsum of the forefoot and the medial and lateral aspects of the hindfoot and lower leg, with recurrent infections, chronic pain and functional limitation on standing and walking; muscular defect of the left hamstring and adductor muscle groups; and residual scars.

In a September 2005 rating decision, the RO closed out the evaluations for complete peroneal nerve palsy and damage to the left thigh effective December 2004.  The RO recharacterized the Veteran's service-connected disabilities as shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened knee motion and arterial insufficiency with venous stasis ulcers, evaluated as 80 percent disabling under Diagnostic Code 8520. 
In a statement received in August 2006, the Veteran's spouse related she had known the Veteran since 1970, and could see the pain he was in.  She noted he had trouble walking.  She related she took him to a hospital in May 1997 when his leg was swollen. 

In a March 2007 statement, a VA podiatrist asserted the Veteran's wound had failed to heal.  He recommended the Veteran limit the amount of standing or walking, and if not possible, to stop work until the wound was healed.

VA outpatient treatment records dated from 2005 to 2007 are of record.  The Veteran was seen in February 2005 at which time he reported having had sores on his leg for a long time.  He had been treating them with a boot.  He was diagnosed with a venous ulcer.  The surrounding skin was reddened.  There was no induration or edema.  There was moderate serous drainage.  The record reflects he was treated for the ulcers from 2005 to 2007. 

By rating action dated April 2007, the RO continued the 80 percent evaluation for shrapnel wounds of the left lower extremity with sciatic nerve palsy, and assigned a 50 percent rating for vascular injury of the left lower extremity with arterial insufficiency, absent pulses and skin changes.  The evaluation was effective August 1, 1971. 

The Veteran was afforded a VA examination in April 2008.  It was noted he had worked as a truck driver for 20 years, but stopped in June 2007 after a physician told him if he continued to work, he would likely have his foot amputated.  It was stated that since the previous VA examination in February 2005, there had been no change in his sciatic nerve palsy or the hamstring and adductor muscle defect with weakness of knee joint flexion.  An examination revealed the Veteran walked with a markedly antalgic gait with no dorsiflexion of the left ankle joint.  Motor examination was 5/5 with knee flexion and extension.  The ankle joint was essentially ankylosed with no functional range of motion.  Examination of the knee joint was without effusion.  Range of motion was intact and nonpainful to 140 degrees with mild crepitus.  Extension was limited to 20 degrees by the hamstring muscle defect with contracture.  With repetitive motion times three, the Veteran had evidence of weakness and fatigue from 30 to 20 degrees of extension.  There was no instability of the joint.  The diagnosis was shrapnel wounds of the left leg with residuals of sciatic nerve palsy with left foot drop with functional complete ankylosis of the left ankle joint; vascular injury of the femoral artery and vein with chronic arterial insufficiency and venous stasis ulcers of the forefoot and the medial and lateral aspects of the hindfoot, with recurrent infections, chronic pain and functional limitation of standing and walking; muscular defect of the left hamstring and adductor muscle groups with residual weakness and limitation of motion of the left knee joint and residual scars.

Additional VA outpatient treatment records dated from 2008 to 2010 reflect treatment for ulcers on the left foot.

As noted above, by decision dated January 2011, the Board granted a 100 percent evaluation for the Veteran's vascular disability of the left leg, effective February 23, 2005.  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.   Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Shrapnel Wounds of the Left Lower Extremity with Sciatic Nerve Palsy

For historical purposes, the Board notes that, pursuant to Diagnostic Code 8521 (sciatic nerve), the Veteran was awarded a 40 percent rating for complete peroneal nerve palsy with foot drop brace and multiple wound scars of the left knee from August 1, 1971, to December 13, 2004.  38 C.F.R. § 4.124a.  He was also in receipt of a 20 percent rating for damage to the left thigh with severe soft tissue loss pursuant to Diagnostic Code 5315 (muscle injuries, Group XV) from August 1, 1971, to December 13, 2004.  38 C.F.R. § 4.73.  The combined rating for these two disabilities is 50 percent.  See 38 C.F.R. § 4.25.  Since December 14, 2004, the Veteran was in receipt of an 80 percent rating under Diagnostic Code 8520 (sciatic nerve).  The RO closed out the separate ratings under Diagnostic Codes 8521 and 5315 and awarded a single 80 percent rating under Diagnostic Code 8520 effective December 14, 2004.  

In the August 2014 Joint Motion for Remand, the Court directed the Board to consider whether a private treatment report dated in June 1995 revealed findings to warrant a higher rating under Diagnostic Code 8521 and whether a June 1974 Army examination and a February 1977 VA hospital report should have provided a basis for an earlier effective date for the increased rating.  

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

However, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  Moreover, the date of a uniformed service examination, which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b).  

The Board notes that the Veteran submitted a claim for an increased rating for the shrapnel injury to his left leg in November 1980 which was not adjudicated.  However, the June 3, 1974, TDRL examination serves as the basis of the claim for an increased rating.  Accordingly, the Board will address the evidence from that date.  

Since the date of the increased rating claim was filed in 1974 (based on the date of the TDRL examination), the regulations pertaining to rating diseases of the peripheral nerves (38 C.F.R. § 4.124a) and muscle injuries (38 C.F.R. § 4.73) were both amended several times.  Accordingly, the Board will review all rating criteria in effect during the course of the appeal.  However, the amended rating criteria can be applied only for periods from and after the effective date of that regulatory change.  See VAOPGCPREC 3-00.

The regulations in effect as of 1974 indicate that under Diagnostic Code 8520, which pertained to the sciatic nerve, a 10 percent rating was assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation was assigned for moderate incomplete paralysis of the sciatic; a 40 percent evaluation required moderately severe incomplete paralysis of the sciatic nerve; a 60 percent evaluation required severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating required complete paralysis, which was manifested by the foot dangling and dropping with no active movement of the muscles below the knee possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (1974).

Diagnostic Code 8521 pertained to the external popliteal nerve (common peroneal) and provided for a 10 percent rating for mild incomplete paralysis; a 20 percent rating for moderate incomplete paralysis; a 30 percent rating for severe incomplete paralysis; and a 40 percent rating for complete paralysis with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened: anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124(a), Diagnostic Code 8521 (1974).

Effective November 24, 1989, the regulations pertaining to rating diseases of the peripheral nerves were amended.  See 57 Fed. Reg. 24,364 (June 9, 1992).  These are the regulations currently in effect.  

Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, provides for a 10 percent rating for mild incomplete paralysis; a 20 percent rating for moderate incomplete paralysis; a 40 percent rating for moderately severe incomplete paralysis; a 60 percent rating for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Code 8520 (2014).

Diagnostic Code 8521, pertaining to paralysis of the external popliteal nerve (common peroneal), provides for a 10 percent rating for mild incomplete paralysis; a 20 percent rating for moderate incomplete paralysis; a 30 percent rating for severe incomplete paralysis; and a 40 percent rating for complete paralysis with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of the foot and toes.   38 C.F.R. § 4.124, Diagnostic Code 8521 (2014).
  
The regulations pertaining to muscle injuries have also been amended several times since inception of the claim in 1974.  The regulations in effect in 1974 are as follows:  

A 30 percent evaluation was assigned for injuries to Muscle Group X for intrinsic muscles of the foot which are severe; when moderately severe, a 20 percent evaluation was assigned; and when moderate, a 10 percent evaluation was assigned.  Intrinsic muscles of the foot:  Plantar:  (1) Flexor digitorum brevis; (2) abductor hallucis; (3) abductor digiti "V"; (4) quadratus plantae; (5) lumbricales (4); (6) flexor hallucis; (7) abductor hallucis; (8) flexor digiti V, brevis; (9) adductor digiti V, opponens digiti V; interossal plantar, (Function:  Movements of the forefoot and toes.  Propulsion thrust in walking.)  Other important plantar structures:  Plantar aponeurosis, long plantar and calcaneonavicular ligament, tendons of posterior tibial, peroneus longus, and long flexons of great and little toes.  A 10 percent rating is applicable for moderate and moderately severe injuries and a 20 percent rating for severe injuries.  Dorsal:  (10)  Extensor hallucis brevis; (11) extensor digitorum brevis; (12) dorsal interossal (4).  Other important dorsal structures:  Cruciateotural, deltoid and other ligaments.  Tendons of long extensors of toes and peroneal muscles.  38 C.F.R. § 4.73, Diagnostic Code 5310 (1974).

A 30 percent evaluation was assigned for injuries to Muscle Group XI for the posterior and lateral crural muscles which are severe; a 20 percent rating was assigned for moderately severe injuries; and a 10 percent rating was assigned for moderate injuries.  Muscles of the calf,  (1)  Triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) flexor hallucis longus; (5) flexor digitorum longus; (6) popliteus. (Function:  Propulsion, plantar flexion of the foot:  (1) stabilizing arch (2, 3); flexion of toes (4, 5); flexion of knee (6).  38 C.F.R. § 4.73, Diagnostic Code 5311 (1974).

A 30 percent evaluation was assigned for injuries to Muscle Group XII for the anterior muscles of the leg which are severe; a 20 percent rating was assigned for moderately severe injuries; and a 10 percent rating was assigned for moderate injuries.  (1)Tibialis anterior; (2) long extensors of toes; (3) peroneus tertius (Function; Dorsiflexion (1), extension of toes (2), stabilizing arch (3).)  38 C.F.R. § 4.73, Diagnostic Code 5312 (1974).

A 30 percent evaluation was assigned for severe injuries to Muscle Group XV for the mesial thigh group; a 20 percent rating was assigned for moderately severe injuries; and a 10 percent rating was assigned for moderate injuries.  (1)  Adductor longus; (2) adductor brevis; (3) adductor magnus; (4) gracilis.  (Function:  Adduction of the hip (1, 2, 3, 4), flexion of hip (1, 2); flexion of knee (4).)  38 C.F.R. § 4.73, Diagnostic Code 5315 (1974).

Effective August 25, 1992, the regulations pertaining to rating muscle injuries were amended.  See 56 Fed. Reg. 51,653 (October 15, 1991).  

Under the regulations in effect since August 25, 1992, a 30 percent rating was assigned for severe injuries to Group X, intrinsic muscles of the foot; a 20 percent rating was assigned for moderately severe injuries; and a 10 percent rating was assigned or moderate injuries.  Plantar:  (1) Flexor digitorum brevis; (2) abductor hallucis; (3) abductor digiti V; (4) quadratus plantae; (5) lumbricales (4); (6) flexor hallucis; (7) abductor hallucis; (8) flexor digiti V, brevis; (9) adductor digiti V, opponens digiti V; interossei plantar.  (Function:  Movements of forefoot and toes.  Propulsion in walking.)  Other important plantar structures:  Plantar aponeurosis, long plantar and calcaneonavicular ligament, tendons of posterior tibial, peroneus longus, and long flexors of great and little toes.  A 20 percent rating is awarded for severe injury to the dorsal aspect and a 10 percent rating is assigned for moderately severe and moderate injuries.  For the Dorsal aspect:  (1) Extensor hallucis brevis; (11) extensor digitorum brevis; (2) dorsal interossei (4).  Other important dorsal structures:  Cruciate crural, deltoid and other ligaments.  Tendons of long extensors of toes and peronei muscles.  38 C.F.R. § 4.73, Diagnostic Code 5310 (1993).

Under the regulation in effect since August 25, 1992, a 30 percent rating was assigned for severe injuries to Muscle Group XI; a 20 percent rating was assigned for a moderately severe injury; and a 10 percent rating was assigned for a moderate injury.  Posterior and lateral crural muscles.  Muscles of the calf, (1) Triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) flexor hallucis longus; (5) flexor digitorum longus; (6) popliteus.  (Function.  Propulsion, plantar flexion of foot (1); stabilizing arch (2, 3); flexion of toes (4, 5); flexion of knee (5).  38 C.F.R. § 4.73, Diagnostic Code 5311 (1993).

Under the regulation in effect since August 25, 1992, a 30 percent rating was assigned for severe injuries of Muscle Group XII; a 20 percent rating was assigned for moderately severe injuries; a 10 percent rating was assigned for moderate injuries.  Anterior muscles of the leg.  (1) Tibialis anterior; (2) long extensors of toes; (3) peroneus tertius.  (Function:  Dorsiflexion (1), extension of toes (2), stabilizing arch (3).)  38 C.F.R. § 4.73, Diagnostic Code 5312 (1993).

Under the regulation in effect since August 25, 1992, a 30 percent rating was assigned for severe injuries to Muscle Group XV; a 20 percent rating was assigned for moderately severe injuries; and a 10 percent rating was assigned for moderate injuries.  Mesial thigh group.  (1) Adductor longus; (2) adductor brevis; (3) adductor magnus; (4) gracilis.  (Function:  Adduction of the hip (1, 2, 3, 4), flexion of hip (1, 2); flexion of knee (4).)  38 C.F.R. § 4.73, Diagnostic Code 5315 (1993).

Effective July 3, 1997, the regulations pertaining to rating muscle injuries were once again amended.  See 62 Fed. Reg. 30,235 (June 3, 1997).  These are the current regulations in effect

The current regulations in effect provide that a 30 percent rating is assigned for injuries to Muscle Group X, which are severe; when moderately severe, a 20 percent rating is assigned; and when moderate, a 10 percent rating is assigned.  Function:  Movements of forefoot and toes; propulsion thrust in walking.  Intrinsic muscles of the foot:  Plantar:  (1) Flexor digitorum brevis; (2) abductor halluces; (3) abductor digiti minimi; (4) quadratus plantae; (5) lumbricales; (6) flexor halluces brevis; (7) adductor hallucis; (8) flexor digiti minimi brevis; (9) dorsal and plantar interossei.  Other important plantar structures:  Plantar aponneurosis, long plantar and calcaneonavicular ligament, tendons of posterior tibial, perneous longus, and long flexors of great and little toes.  Dorsal:  (1) extensor hallucis brevis; (2) extensor digitorum brevis.  Other important dorsal structures:  cruciate, crural, deltoid, and other ligaments; tendons of long extensors of toes and peronei muscles.  38 C.F.R. § 4.73, Diagnostic Code 5310 (2014).

 A 30 percent evaluation may be assigned for injuries to Muscle Group XI, which are severe. When moderately severe, a 20 percent rating is assigned. Function: Propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); Flexion of knee (6). Posterior and lateral crural muscles, and muscles of the calf. (1) Triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris. 38 C.F.R. § 4.73, Diagnostic Code 5311 (2014).

A 30 percent rating is assigned for injuries to Muscle Group XII, which are severe. When moderately severe, a 20 percent rating is assigned.  Function:  Dorsiflexion (1); extension of toes (2); stabilization of arch (3).  Anterior muscles of the left:  (1) Tibialis anterior; (2) extensor digitorum longus; (3) extensor hallucis longus; (4) peroneus tertius.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2014).

A 30 percent rating is assigned for injuries to Muscle Group XV, which are severe. When moderately severe, a 20 percent rating is assigned.  Function:  Adduction of hip (1, 2, 3, 4); flexion of hip (1, 2); flexion of knee (4).  Mesial thigh group:  (1)  adductor longus; (2)  adductor brevis; (3) adductor magnus; (4) gracillis.  38 C.F.R. § 4.73, Diagnostic Code 5315 (2014).

A review of the 1974 TDRL examination reflects diagnoses of left incomplete moderate sciatic nerve palsy; muscle injury, group X moderate; group XI moderate; and group XII, severe.  At VA in 1977, the Veteran was diagnosed with status post superficial femoral artery injury to the left leg; status post left lumbar sympathectomy; status post vein graft to the superficial femoral artery on the left; left foot drop secondary to peroneal nerve injury; extensor contractures of the joints of the left foot; and pain and discomfort about the heads of the left foot. 

The Board acknowledges that the Veteran was treated by the VA in April and September 1980.  However, he was seen for vascular symptoms, and there were no findings pertaining to nerve damage. 

The record indicates the Veteran was next treated for his shrapnel wounds when he was seen in a private facility in August 2000 and December 2003.  Again, the Board notes he was only treated for foot ulcers at those times. 

In a statement received on December 14, 2004, the Veteran requested an increased rating for his left leg condition.  He asserted the original injury caused severe vascular problems which had resulted in ulcerations in the left lower leg.

As noted above, the RO assigned an 80 percent evaluation for shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened knee motion and arterial insufficiency pursuant to Diagnostic Code 8520, effective December 14, 2004.  38 C.F.R. § 4.124a.  Prior to that date, a 40 percent rating was in effect for the complete peroneal nerve palsy pursuant to Diagnostic Code 8521 and a 20 percent rating was also in effect for damage to the left thigh with severe soft tissue damage pursuant to Diagnostic Code 5315.  38 C.F.R. §§ 4.73, 4.124a  

i.  Period since June 3, 1974

For the period since June 3, 1974, the Veteran was in receipt of a 40 percent rating for the nerve injury, the maximum schedular rating available under Diagnostic Code 8521.  The Board has considered whether a rating in excess of 40 percent was warranted under any other relevant diagnostic codes.  However, the evidence does not reflect that the Veteran's left lower extremity was manifested by more than moderate incomplete paralysis of the sciatic nerve to warrant a higher rating under Diagnostic Code 8520 pertaining to sciatic nerve paralysis.  The Veteran was specifically diagnosed with moderate incomplete paralysis of the sciatic nerve at the 1974 TDRL examination which equates to only a 20 percent rating under Diagnostic Code 8520.  There are no other pertinent Diagnostic Codes to warrant a rating higher than 40 percent for the nerve injury.  

As noted, the Veteran was also in receipt of a 20 percent rating under Diagnostic Code 5315, pertaining to rating muscles injuries of the mesial thigh, Muscle Group XV.  With regard to whether a rating in excess of 20 percent was warranted under any of the diagnostic codes pertaining to muscle injuries, as noted, the Veteran was noted to have injuries to Muscle Groups X, XI, and XII at the 1974 TDRL examination.  The injuries were reported to be moderate with regard to Group X and XI and severe with regard to Group XII.  The findings with regard to Muscle Groups X and XI correlate to 10 percent ratings under Diagnostic Codes 5310 and 5311.  38 C.F.R. § 38 C.F.R. § 4.73 (1974).  With regard to Muscle Group XII, the muscle injury was reported to be severe.  This finding correlates to a 30 percent rating pursuant to Diagnostic Code 5312.  38 C.F.R. § 38 C.F.R. § 4.73 (1974).  Consequently, the Veteran should be awarded a 30 percent rating for the muscle injury pursuant to Diagnostic Code 5312 effective June 3, 1974.  

ii.  Period since December 14, 2004

For the period since December 14, 2004, the Veteran is in receipt of the maximum schedular rating available under Diagnostic Code 8520.  
 
The Board has considered whether a higher rating could be assigned under all pertinent Diagnostic Codes.  It is clear that the Veteran's left lower extremity disability includes muscle injury, scarring, and limitation of motion of the knee and ankle.  None of the pertinent Diagnostic Codes for these disabilities provides a rating higher than 80 percent.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256-5274, 5276-5284, 4.73, Diagnostic Codes 5310-5312, 4.118, Diagnostic Codes 7801-7805.  Even if a separate rating were assigned for each manifestation of the left lower extremity disability, the combined rating may not be higher than the rating for amputation of the limb at the affected point, which is 80 percent in this case.  See 38 C.F.R. § 4.68.  Thus, a schedular rating in excess of 80 percent may not be assigned. 

B. Vascular Injury of the Left Lower Extremity

For historical purposes, the Board notes that, for the period from August 1, 1971, to January 11, 1998, pursuant to Diagnostic Codes 7114-7113 (arteriosclerosis obliterans/traumatic arteriovenous aneurysm), the Veteran was awarded a 50 percent rating for left lower extremity vascular injury (division of superficial femoral artery/vein status post graft to superficial femoral artery) with arterial insufficiency and absent pulses and atrophic skin changes.  38 C.F.R. § 4.104.  Effective from January 12, 1998, to February 22, 2005, pursuant to Diagnostic Code 7114 (arteriosclerosis obliterans), the 50 percent rating was continued.  Id.  Effective February 23, 2005, a 100 percent rating was awarded pursuant to Diagnostic Code 7114.  Id.  

For the reasons noted above, the effective date of the claim for an increased rating is June 3, 1974, based on the TDRL examination.  Consequently, the Board will address the evidence since that date.  

During the course of this appeal, VA issued new regulations for the evaluation of diseases of the arteries and veins under 38 C.F.R. § 4.104 several times.  Accordingly, the Board will review the rating criteria in effect during the pendency of the appeal to determine the proper evaluation for the Veteran's vascular disorder.   However, the amended rating criteria can be applied only for periods from and after the effective date of that regulatory change.  See VAOPGCPREC 3-00.

Under the regulations in effect in 1974, Diagnostic Code 7113 provided for a 50 percent rating for traumatic arteriovenous aneurysm without cardiac involvement with marked vascular symptoms; a 60 percent rating was assigned for traumatic arteriorvenous aneurysm with cardiac involvement.  38 C.F.R. § 4.104 (1974).  

Diagnostic Code 7111 provided for a 60 percent rating for aneurysm of any large artery which is symptomatic.  38 C.F.R. § 4.104 (1974).  

Diagnostic Code 7114 pertained to arteriosclerotic obliterans but did not include a rating for this disability.  38 C.F.R. § 4.104 (1974).  

Diagnostic Code 7116 provided a 60 percent rating for intermittent claudication with persistent swelling of extremity, or claudication on minimal walking; a 100 percent rating was assigned for severe intermittent claudication with marked circulatory changes such as to produce total incapacity or to require house or bed confinement.  38 C.F.R. § 4.104 (1974).  

Effective September 9, 1975, the regulations pertaining to rating diseases of the arteries and veins were amended.  See 40 Fed. Reg. 42,539 (September 15, 1975).   The relevant amendment pertained to Diagnostic Code 7111 and included only a note to the code.    

The amended Diagnostic Code 7111 still provided for a 60 percent rating for an aneurysm of any large artery in the lower extremities which is symptomatic.  The note indicated that this code should be used to rate postoperative residuals with graft insertion under most appropriate analogy, e.g., 7116, etc., minimum rating 20 percent.  38 C.F.R. § 4.104 (1976).  

Effective March 10, 1976, the regulations pertaining to rating diseases of the arteries and veins were once again amended.  See 41 Fed. Reg. 11,300 (March 18, 1976).  The relevant amendment pertained to Diagnostic Code 7116.

Under the amended criteria for Diagnostic Code 7116, a 60 percent rating was assigned for intermittent claudication with persistent coldness of extremity with claudication on minimal walking; a 100 percent rating was assigned for severe intermittent claudication with marked circulatory changes such as to produce total incapacity or to require house or bed confinement.  38 C.F.R. § 4.104 (1977).  

Effective January 12, 1998, the regulations pertaining to rating diseases of the arteries and veins were amended once again.  See 62 Fed. Reg. 65,207 (December 11, 1997).   The Board notes that Diagnostic Code 7116 was removed from the regulations at that time.  These are the current regulations in effect.      

Under Diagnostic Code 7111, a 100 percent rating is assigned for aneurysm of any large artery if symptomatic, or; for indefinite period from date of hospital admission for surgical correction or, following surgery, ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  A 60 percent evaluation is assigned with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; persistent coldness of the extremity, one or more deep ischemic ulcers, or ankle/brachial index of 0.5 or less.  Note (1): The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104 (2014).

Pursuant to Diagnostic Code 7113, a 100 percent rating is assigned for traumatic arteriovenous fistula with high output heart failure.  A 60 percent rating is assigned without heart failure but with enlarged heart, wide pulse pressure, and tachycardia.  Without cardiac involvement but with edema, stasis dermatitis, and either ulceration or cellulitis of the lower extremity, a 50 percent evaluation is assigned.  38 C.F.R. § 4.104 (2014). 

Diagnostic Code 7114 provides for a 100 percent rating for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  A 60 percent evaluation is assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; persistent coldness of the extremity, one or more deep ischemic ulcers, or ankle/brachial index of 0.5 or less.  Note (1):  The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104 (2014).

Diagnostic Code 7115 provides for a 100 percent rating for thrombo-angiitis obliterans (Buerger's Disease) with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  A 60 percent rating may be assigned with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; persistent coldness of the extremity, one or more deep ischemic ulcers, or ankle/brachial index of 0.5 or less.  38 C.F.R. § 4.104 (2014).

In the August 2014 Joint Motion for Remand, the Court directed the Board to provide a meaningful explanation for why the Veteran's vascular disability does not warrant a higher rating under the current version of Diagnostic Code 7111 and to consider whether a June 1974 Army examination and a February 1977 VA hospital report should have provided a basis for an earlier effective date for an increased rating for the left leg vascular disability.  

i.  Criteria in effect from 1974

Based on a review of the evidence, the Board concludes that a rating in excess of 50 percent evaluation is not warranted for any period on appeal nor under any relevant Diagnostic Codes.  The April 1971 VA examination revealed the heart was normal. While there was some discoloration, the left leg was warm to touch.  The Board acknowledges that following the TDRL examination in June 1974, the examiner suggested the Veteran did not have ischemic symptoms because he limited the amount of walking he did; however, a general surgery consultation for evaluation of vascular status demonstrated objective evidence of vascular sufficiency of the left foot, and good blood flow by Doppler examination of all vessels of the left leg at that time.  Moreover, a left femoral arteriogram in February 1977 showed no evidence of an obstruction or occlusion of the distal superficial femoral artery.  It is conceded the Veteran was treated for cellulitis and ulcers of the left foot in 1998, and that ischemic ulcers were reported in September 1980.  Consequently the Veteran does not warrant an increased rating under Diagnostic Code 7116.  38 C.F.R. § 4.104

Additionally, the Board notes that under Diagnostic Code 7113, a 60 percent evaluation required cardiac involvement.  38 C.F.R. § 4.104.  No such evidence has been presented in this case.  There was no evidence of an aneurysm of a large artery in the lower extremities so as to warrant a higher evaluation under Diagnostic Code 7111.  38 C.F.R. § 4.104.  Moreover, the Veteran's left lower extremity vascular disability resulted from trauma to his leg and as such the most appropriate diagnostic code is 7113 which pertains to a traumatic arteriovenous aneurysm.  

ii.  Criteria in effect since 1976 (Diagnostic Code 7116) and 1998 (Diagnostic Codes 7111, 7113, 7114, 7115)

The Board notes that under all criteria in effect during the Veteran's claim, in addition to claudication, a higher rating requires that the record show persistent coldness of the extremity.  With regard to the examination findings reported above, the Veteran's left leg was never described as cold.  In this regard, the Board notes that the Veteran's left foot was said to be warm to touch in April 1980 and May 1998.  In addition, the February 1977 VA hospitalization showed no edema.  It was stated the injury to the femoral artery was superficial.  The Board also notes that the Veteran's left ankle/brachial index was 0.77 in May 1998, and this would not support a higher rating under the criteria that became effective in July 1998.  The findings were stated to be consistent with only a mild arterial obstruction in the left leg.  A Doppler examination that month demonstrated no evidence of deep venous thrombosis.  The Board acknowledges the Veteran's treatment in 1998 for cellulitis and ulcers, but this resolved.  The evidence of record does not support a conclusion the Veteran has ischemic limb pain at rest.  Consequently, an increased rating is not warranted under Diagnostic Codes 7111, 7113, 7114, 7115.  38 C.F.R. § 4.104 

As directed by the parties to the Joint Motion for Remand, the Board has specifically considered whether a higher rating is warranted under 38 C.F.R. § 4.104, Diagnostic Code 7111.  However, for the reasons already noted, a higher rating is not warranted under this Diagnostic Code.  As stated, there is no evidence of claudication on walking with persistent coldness of the extremity as the Veteran's left lower extremity has never been described as cold by the examiners of record during the relevant time period at issue.  Moreover, there was evidence of only mild arterial obstruction and no evidence of deep venous thrombosis in May 1998.  Additionally, as noted, while the Veteran was treated for ulcers, those resolved.  Finally, as noted, the Veteran's left ankle/brachial index was .77 which is consistent with only a 40 percent rating; less than the 50 percent already assigned.  

In sum, the Board has considered all relevant Diagnostic Codes.  The necessary findings to assign a higher rating have not been demonstrated. 

With regard to the Veteran's representative's argument raised in an October 2014 statement, the Board notes that the Veteran does not warrant a temporary total rating pursuant to 38 C.F.R. § 4.30 based on the February 1977 left femoral arteriogram.  This is so because there is no indication that the procedure required at least one month of convalescence or resulted in severe postoperative residuals.  See 38 C.F.R. § 4.30.  Additionally, the Board has concluded that an increased rating is not warranted for the Veteran's vascular disability under Diagnostic Code 7117 as this diagnostic code pertains to Raynaud's disease which is not shown by any evidence of record.  38 C.F.R. § 4.104.

The Board concedes the Veteran is competent to report symptoms he experiences and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As a result, his assertions cannot constitute competent medical evidence that the disabilities to his left lower extremity increased in severity, so as to warrant higher ratings during his claim.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of symptomatology of the left lower extremity.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for an evaluation in excess of 50 percent for left lower extremity vascular injury with arterial insufficiency, prior to February 23, 2005.

iii.  Extraschedular Considerations

The parties to the Joint Motion for Remand found that the Board's analysis with regard to extraschedular consideration was too terse and did not include a discussion of the pertinent Diagnostic Codes.  

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The medical evidence fails to show anything unique or unusual about the Veteran's left lower extremity shrapnel wounds and left lower extremity vascular disability that would render the schedular criteria inadequate.  In this regard, the Veteran's symptoms of his disabilities have been specifically considered by the examiners of record which formed the basis for the schedular ratings that were assigned.  As noted, the Veteran's left lower extremity disability was rated under both the diagnostic codes pertaining to muscle injuries and nerve injuries during the pendency of the appeal.  The disabilities at issue were specifically found to meet the rating criteria relevant to the disabilities.  In this regard, the Board considered whether a higher rating was warranted for the Veteran's nerve injury under Diagnostic Code 8520.  38 C.F.R. § 4.124.  However, severe incomplete paralysis with marked muscular atrophy was not shown.  Additionally, the Board has awarded the highest schedular rating available under Diagnostic Code 5213.  38 C.F.R. § 38 C.F.R. § 4.73.  With regard to the left lower extremity vascular disability, the Veteran's disability has not been manifested by coldness to the touch or cardiac involvement to warrant higher ratings under Diagnostic Codes 7111, 7113, 7114, 7115.  38 C.F.R. § 4.104.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

C. TDIU, prior to February 23, 2005.

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered. 

VA's General Counsel (GC) has opined that 38 C.F.R. § 4.16 authorizes VA to assign a TDIU based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.  Not every period in which a Veteran demonstrated an inability to work would establish an inability to follow a substantially gainful occupation warranting a TDIU rating.  According to the GC Opinion, this was because it could be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity.  See VAOPGCPREC 5-2005 (Nov. 25, 2005). 

Otherwise, VA would make determinations regarding the ability or inability to follow a substantially gainful occupation on a case-by-case basis, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and employment status, and the Veteran's annual income from employment, if any.  The GC Opinion noted that it would certainly be reasonable to find that a shorter period of incapacity, shorter than 12 months, would preclude a particular veteran from following a substantially gainful occupation-and that it was not possible to identify a generally-applicable minimum period of incapacity that would be sufficient to render a veteran unable to follow a substantially gainful occupation.  Id.

Prior to February 23, 2005, the Veteran's service-connected disabilities were evaluated as at least 80 percent disabling.

The record discloses the Veteran has work experience as a mechanic and truck driver.  He worked essentially continuously from September 1992 to March 2007. He last worked in March 2007.  He completed two years of high school. 

The Board observes that review of the record reveals that the Veteran missed approximately two months of work from August to October 1980 for a foot ulcer and from May to June 1998 for a foot ulcer.  However, he subsequently returned to work on a full-time basis.  At the February 2005 VA examination, he conceded he had not missed any work in the preceding year.  The Board acknowledges that the Veteran has met the schedular criteria for a TDIU as set forth in 38 C.F.R. § 4.16(a).  However, review of the record establishes full-time employment for approximately 17 years.  It was noted on the April 2008 VA examination that he had not stopped working until 2007 when his physician told him to do so or he would likely have his foot amputated.  Aside from the Veteran's assertions, there is no evidence of record suggesting that the Veteran was incapable of substantially gainful employment prior to February 23, 2005.  

The Board has considered whether it is appropriate to assign TDIUs on a temporary basis for the periods of time the Veteran was not working in 1980 and 1998.  However, as noted by the GC opinion, not every period in which a Veteran demonstrated an inability to work would establish an inability to follow a substantially gainful occupation warranting a TDIU rating.  This is because it could be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity as is the case here.  While it is undisputed that the Veteran missed some work due to his service-connected left lower extremity disabilities, these periods of missed work in 1980 and 1998 are not tantamount to an inability to follow a substantially gainful employment as the Veteran was shown to be able to return to work on a full time basis after he received treatment.  As noted, the Veteran was employed full time until 2007.  Consequently, the Veteran does not warrant the assignment of TDIUs on a temporary basis for the periods of time he was out of work in August to October 1980 and from May to June 1998.  

The Veteran is competent to report symptoms he experience.  However, he is not competent to assess whether his symptoms meet VA criteria for a TDIU.  In this regard, the Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding his ability to work.   Accordingly, the Board finds the preponderance of the evidence is against the claim for TDIU prior to February 23, 2005.



III.  Earlier Effective Date for SMC

The Veteran contends that he is entitled to an effective date earlier than February 23, 2005, for the award of SMC based on housebound criteria.  His representative has indicated that this claim is inexplicably intertwined with the issues remanded in the Joint Motion for Remand.   

SMC is payable at the housebound rate where the veteran has a single service-connected disability rated as 100 percent and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Effective February 23, 2005, the Veteran's vascular injury of the left lower extremity is evaluated as 100 percent disabling.  He also had a separate rating for his shrapnel wounds of the left lower extremity independently rated as 80 percent disabling since December 14, 2004.  Prior to February 23, 2005, the Veteran was assigned a 50 percent rating for his vascular injury of the left lower extremity.  As such, the Veteran met the criteria for the award of SMC based on housebound criteria effective February 23, 2005. 

Based on a review of the evidence, the Board concludes that an effective date earlier than February 23, 2005, is not warranted.  For the reasons set forth above, the Board concluded that increased ratings were not warranted for any of the disabilities at issue with the exception of the left lower extremity muscle injury which was increased to 30 percent.  However, even accounting for this increase, the Veteran still did not meet the schedular criteria required for SMC at the housebound rate because he was not rated at 100 percent disabled for his left lower extremity vascular disability until February 23, 2005.  As such, the earliest date that the Veteran met the criteria for the award of SMC based on housebound criteria is February 23, 2005.  Although the Veteran's left lower extremity disability was rated as 80 percent disabling prior to February 23, 2005, the left lower extremity vascular disability was not rated at 100 percent until February 23, 2005.  

In sum, the earliest effective date that the Veteran met the criteria for SMC based on housebound criteria is February 23, 2005.  Therefore, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.

The preponderance of the evidence is against the Veteran's claim and the Veteran's claim of entitlement to an effective date earlier than February 23, 2005, for the award of SMC based on housebound criteria is denied.  See 38 U.S.C.A §5107.

ORDER

Since June 3, 1974, entitlement to a rating of 30 percent for injury to Muscle Group XII is warranted.  

Since June 3, 1974, entitlement to a rating in excess of 40 percent for complete peroneal nerve palsy with foot drop brace and multiple wound scars of the left knee is denied.

Since December 14, 2004, entitlement to a rating in excess of 80 percent for shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion is denied.

Entitlement to a rating in excess of 50 percent for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin change, prior to
February 23, 2005, is denied.

Entitlement to an effective date for an award of TDIU, prior to February 23, 2005, is denied.

Entitlement to an effective date prior to February 23, 2005, for SMC based on housebound criteria is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


